           Case 1:20-cv-09929-CM Document 4 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARMANE SMITH,

                                 Plaintiff,

                     -against-                                 20-CV-9929 (CM)

                                                              CIVIL JUDGMENT
 VIACOM CBS, INC.; NATIONAL
 AMUSEMENTS, INC.,

                                 Defendant.

       Pursuant to the order issued December 1, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the December 2, 2016

order in Smith v. Chase Bank, ECF 1:11-CV-2270, 8 (S.D.N.Y. Dec. 2, 2016), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 1, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
